I dissent for the reason that the issues submitted are not decided. One of those issues is the statute of limitations.
The majority opinion holds that a motion for new trial is a necessary prerequisite to jurisdiction of this court. Nevertheless, the majority opinion reviews the action of the trial court and affirms the decision. How can this court review or affirm when it has preadjudged its lack of jurisdiction.
Certain of the assignments of error are reviewable on transcript. A review of the record discloses that the statute of limitations has long since run against this action in that it was not actually commenced until the elapse of more than four years. The decision on the former appeal, 124 Okla. 273,255 P. 704, announced the law of the case that there was no voluntary appearance and that the action had not been commenced. When upon a remand of the cause a summons was for the first time issued, the statute of limitations had run. Notwithstanding that the case-made is held sufficient by the majority, the issues presented are not decided.
 *Page 1